                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

VALERIE NELSON,                          )
                                         )
       Plaintiff,                        )
                                         )
vs.                                      )   CIVIL ACTION 18-0385-CG-N
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security,         )
                                         )
       Defendant.                        )

                                   JUDGMENT

      In accordance with the Order entered on this date adopting the

recommendation of the Magistrate Judge, it is ADJUDGED and DECREED that

JUDGMENT is entered in favor of the Defendant Commissioner of Social Security

and against Plaintiff Valerie Nelson.

      DONE and ORDERED this 19th day of March, 2020.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
